DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 10 recites “the second end of the net” however, line 9 recites a “second, distal end of the net” therefore it is unclear if Applicant is intending to refer to the same element or not.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub # 2013/0269723) in view of Du Velay (FR Pat # 1,317,991) and Trent (US Pub # 2003/0136421).
In regards to claim 1, Hu teaches a hair curler for styling hair, the hair curler comprising:
a cylindrical body (Figure 6 at 10a); and
a net (20a) forming an envelope coupled to a first end of the cylindrical body (at 12a), the net invertable so as to surround the cylindrical body (Paragraph 0032), the net extending to a second end of the cylindrical body (see Figure 4).
Hu does not teach the net forms a conical envelope, and does not teach adhesive is used to couple the net to the cylindrical body. 
However, Du Velay teaches a conical net sheath (Figure 3) is used to cover a curler (see generally second page of translation) giving a stronger structure than cylindrical sheaths to prevent unraveling. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net of Hu to have the conical shape of Du Velay in order to provide 
With regards to the sheath being connected to the body, Trent teaches a foam curler to have a sheath attached via adhesive (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection of the net/body to be an adhesive connection, as taught by Trent as adhesive is a well-known means for fastening elements, where Trent demonstrates adhesive is known to couple foam and fabric.
Regarding claim 3, Hu teaches the cylindrical body, but does not teach it is made of foam. However, Trent teaches a hair curler to have a cylindrical foam (Paragraph 0006) body. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cylindrical body of Hu to be made of foam, as taught by Trent in order to provide a comfortable material for use.
Regarding claim 5, Hu teaches the net comprises elastic materials (Paragraph 0028).

	In regards to claim 6, Hu teaches a method of curling hair comprising using a hair curler to style hair, the hair curler comprising a cylindrical body (10a); a net (20a) comprising elastic materials (Paragraph 0028), the net coupled to a first end of the curler (Figure 6 at 12a) invertable so as to surround the cylindrical body and sized so as to extend to a second end of the cylindrical body (see Figure 4), and an elastic band (21) at a second, distal end of the net surrounding a circumference of the second end of the net (see Figure 4); wrapping hair around the cylindrical body of the hair curler to position the hair in a substantially helical shape (see Figure 4); placing the net around the cylindrical body (see Figure 4), the net extending from the first end to the second end of the cylindrical body and encompassing the hair (see Figure 4), the elastic band maintaining placement of the net and hair around 
Hu does not teach the curler comprises a foam, the net forming a conical envelope, and does not teach adhesive is used to couple the net to the cylindrical body. 
However, Du Velay teaches a conical net sheath (Figure 3) is used to cover a curler (see generally second page of translation) giving a stronger structure than cylindrical sheaths to prevent unraveling. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the net of Hu to have the conical shape of Du Velay in order to provide optimal tightening at the ends for improved securement and prevent unraveling(see Page 2 of translation).
With regards to the sheath being connected to the body, Trent teaches a foam curler to have a sheath attached via adhesive (Paragraph 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cylindrical body of Hu to be made of foam, as taught by Trent in order to provide a comfortable material for use. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection of the net/body to be an adhesive connection, as taught by Trent as adhesive is a well-known means for fastening elements, where Trent demonstrates adhesive is known to couple foam and fabric. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772